Citation Nr: 1404256	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs benefits in the amount of $4530.27, including preliminarily considering the validity of the debt.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel










INTRODUCTION

The Veteran had active service from January 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Committee on Waivers and Compromises (Committee) of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran was informed that his benefits were being reduced, due to his incarceration, and an overpayment had been created.  In August 2010, the Veteran submitted a letter stating that he disagreed that there had been any overpayment, since his benefits had already been reduced.  He indicated that he did not understand how an overpayment had been created and felt that he had settled the matter.  In October 2010, the Veteran was informed of an overpayment of benefits in the amount of $4530.27.  

Statements submitted by the appellant have indicated that he did not agree with the amount of the debts VA has determined he owes.  The Board finds that the appellant is disputing the validity of the outstanding debt. 

The question of the validity of the debt has not been adjudicated by an agency of original jurisdiction, and it could be prejudicial for the Board to consider this question in the first instance.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board must therefore defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

Based on the above, the Board finds that the issue of the validity of the debts must be adjudicated prior to further adjudication of the waiver issues.

Accordingly, the case is REMANDED for the following action:

1.  Set forth in the record a written paid and due audit of the Veteran's compensation account for the periods of the overpayments. This audit should reflect, on a month-by-month basis, the amounts actually paid to the appellant, as well as the amounts properly due. In addition, the audit should include the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the appellant and his representative, if any.

2.  Send the appellant and his representative, if any, a supplemental statement of the case containing a full and complete discussion of whether the overpayment of VA benefits from April 29, 2001 to July 19, 2010 for $4530.27 was properly created. Specifically, the supplemental statement of the case should include discussion of the events that led to the creation of the overpayments and an explanation of the amounts of the indebtedness assessed against the appellant.  He also must be given time to submit additional evidence and/or argument in response to the supplemental statement of the case before returning the claims, if not resolved, to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


